ORDER

PER CURIAM.
AND NOW, this 13th day of June, 2014, the Petition for Allowance of Appeal is GRANTED LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner, is:
Whether the sentencing court imposed an illegal sentence in violation of the [petitioner’s] Sixth Amendment rights by invoking the mandatory minimum provisions of 18 Pa.C.S.[ ] § 6317, where such determination was not determined or found to be present by a jury beyond a reasonable doubt?
Further, the parties are directed to address the following question:
Whether a challenge to a sentence pursuant to Alleyne v. United States, — U.S. —, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013) implicates the legality of the sentence and is therefore non-waivable.